389 F.2d 1004
68-1 USTC  P 15,817
Martin SKLAROFF, Appellant,v.UNITED STATES of America, Appellee.
No. 23611.
United States Court of Appeals Fifth Circuit.
Feb. 20, 1968.

Harvey J. St. Jean, Lawrence E. Hoffman, Miami Beach, Fla., for appellant.
Bernard Nachman, Asst. U.S. Atty., Jacksonville, Fla., for appellee.
Before PHILLIPS,1 COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM.


1
In view of the decisions of the Supreme Court of the United States in the cases of Marchetti, Petitioner, v. United States, 390 U.S. 39, 88 S. Ct. 697, 19 L. Ed. 2d 889, and Grosso v. United States, 390 U.S. 62, 88 S. Ct. 709, 19 L. Ed. 2d 906, decided January 29, 1968.


2
It is ordered that the opinion of this Court, 381 F.2d 558, entered July 3, 1967, affirming the judgment of the United States District Court for the Middle District of Florida, and the subsequent Order of this Court denying a Petition for Rehearing (on which the mandate of this Court was withheld pending the decision of the Supreme Court of the United States in Grosso, supra) be and they are each hereby


3
Vacated.


4
Further ordered, on the authority of the aforesaid decisions of the Supreme Court, that the judgment of conviction heretofore entered against this appellant and from which this appeal was taken be and the same is hereby


5
Reversed.



1
 Of the Tenth Circuit, sitting by designation